Citation Nr: 0327792	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  94-41 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to an increased rating for dermatolysis with 
actinic dermatosis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1969.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for post-traumatic stress disorder.

In December 1996, the Board remanded the veteran's post-
traumatic stress disorder claim to the RO for additional 
evidentiary development.

In January 1998, the RO granted an increased rating to 10 
percent for dermatolysis with actinic dermatosis, previously 
rated as actinic keratosis and tinea corpus.  The veteran 
thereafter timely completed an appeal with respect to this 
issue.

The veteran thereafter presented testimony at a 
videoconference hearing held by the undersigned in August 
2000.

In February 2001, the Board again remanded the case for 
additional development.


REMAND

During the pendency of this appeal, VA issued new regulations 
for rating skin disabilities, which became effective August 
30, 2002.  38 C.F.R. § 4.118 (2003).  The new criteria 
involve objective measurements of skin surface areas involved 
as well as systemic drug therapy.  The Board is of the 
opinion that a current dermatology examination is necessary 
in order to properly evaluate the veteran's claim for an 
increased rating under the new criteria.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The veteran should be scheduled for a 
complete VA dermatological examination in 
order to fully evaluate the current 
nature and degree of severity of his 
dermatolysis with actinic dermatosis.  
The veteran's claims folder and a copy of 
this REMAND must be made available and 
independently reviewed by this examiner 
prior to examination of the veteran.  
Diagnostic studies should be performed as 
deemed appropriate.  The examiner is 
specifically requested to accomplish the 
following: 

1)  Identify the percentage of the body 
affected by the service connected skin 
disorder and any resulting pain or 
limitation of motion or functioning.  
2)  Specify if the veteran is prescribed 
medication that can be categorized as a 
"corticosteroid or other 
immunosuppressive drug," and, if so, the 
duration of such drug therapy in a 12 
month period. 
3)  Identify any scarring caused by the 
service connected skin disorder, and 
whether any such scarring is "deep" 
(underlying soft tissue damage); 
"superficial" (no underlying soft tissue 
damage); or "unstable" (frequent loss of 
covering of skin over the scar).  The 
examiner should measure each such scar 
identified, and record its size in square 
inches or centimeters.  
4)  The examiner should state whether 
there is any scarring of the head, face 
or neck.  If such scarring exists, the 
examiner should state whether any such 
scarring involves visible or palpable 
tissue loss and either gross distortion 
or asymmetry of the nose, chin, forehead, 
eyes or ears.  The examiner should also 
state whether there is any such scarring 
that is elevated or depressed on 
palpation; adherent to underlying tissue; 
hypopigmented or hyperpigmented in an 
area exceeding six square inches (39 sq. 
cm.); irregular, atrophic, shiny, scaly 
or otherwise abnormal skin in an area 
exceeding six square inches (39 sq. cm.); 
missing underlying soft tissue in an area 
exceeding six square inches (39 sq. cm.) 
or indurated and inflexible skin in an 
area exceeding six square inches (39 sq. 
cm.).  

A legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved, will 
be of considerable assistance to the 
Board.

The RO should then re-adjudicate the veteran's service 
connection and increased rating claims.  If either benefit 
sought on appeal remains denied, the appellant and the 
appellant's representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




